DETAILED ACTION
	This Office action details non-final action on the merits for the above referenced application No.  Claims 1-2, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, 58-59, and 62-66 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Apr. 2022 has been entered.
 
Response to Amendment
	In view of Applicants amendments, the rejection of claims 1-2, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, and 58-59 under 35 USC 103 as being unpatentable over Gobbi et al. (J. Med. Chem.; published 29 Jun. 2017), in view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015) and Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016), in further view of Mercier et al. (WO 2018/024642 A1; filed 28 Jul. 2017) is withdrawn.
	In view of Applicants amendments, the objection to claims 2, 6, 10, 14, 22-23, and 62-66 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claims 62-66 under 35 USC 103 as being unpatentable over Mercier et al. (WO 2018/024642 A1; filed 28 Jul. 2017), in view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015) and Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, 58-59, and 62-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (WO 2018/024642 A1; filed 28 Jul. 2017), in view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015) and Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016).

	Mercier et al. teach 9H-pyrrolo-dipyridine derivatives (see title).  Mercier et al. teach Alzheimer’s disease (see pg. 1).  Mercier et al. teach compounds of formula (I) 
    PNG
    media_image1.png
    133
    307
    media_image1.png
    Greyscale
 (formula Ib) wherein any F of the formula is F or its radioactive isotope 18F (see pg. 4).  Mercier et al. teach a pharmaceutical composition comprising a detectable amount of a compound of formula I in combination with a pharmaceutically acceptable carrier.  Another embodiment is a method of imaging Tau aggregates including introducing into a mammal a detectable quantity of a pharmaceutical composition of a compound of formula I (see pg. 5).  Mercier et al. teach HPLC purification (see pg. 12).
	Mercier et al. do not teach a diagnostic composition or an analytical reference or a in vitro screening tool thereof further comprising aqueous ethanol and a hydroxycarboxylic acid wherein the compositions contains about 0.03 GBq/mL to about 10 GBq/mL of formula IB, about 1% v/v to about 20% v/v ethanol based on the total amount of ethanol and water, and about 2.5 to about 500 µmol/mL of the hydroxycarboxylic acid, the salt of the hydroxycarboxylic acid or the mixture thereof.  Mercier et al. do not teach a method for manufacturing the diagnostic composition in claim 1 comprising (a) reacting a compound of formula IIb-1 or IIb-2 with a 18F fluorinating agent, (b) purification of the compound of formula Ib resulting from step a or b, and (d) mixing the compound of formula Ib obtained in step c) with ethanol, water and the hydroxy carboxylic acid.  Mercier et al. do not teach a method of imaging tau aggregates comprising administering an effective amount of the composition defined in claim 1.  Mercier et al. do not teach a method of determining the amount of tau aggregates in tissue of body fluid or a method of collecting data for determining a predisposition to a disorder associated with tau aggregates in a patient.
	Kroth et al. teach carbazole and carboline compounds for use in the diagnosis, treatment, alleviation or prevention of disorders associated with amyloid or amyloid like proteins (see title).  Kroth et al. teach a method of imaging tau aggregates including introducing into a mammal a detectable quantity of pharmaceutical composition of a compound of formula I (see pg. 5).  Kroth et al. claim methods of collecting data for the diagnosis of a disorder associated with amyloid and determining the amount of amyloid and/or amyloid like protein aggregate in a tissue and/or body fluid (see claims 25-29; pgs. 106-109).  Kroth et al. teach pharmaceutically acceptable stabilizers such as ascorbic acid and gentisic acid (see pg. 105).  Kroth et al. teach a Boc-protecting group (see pg. 118). Kroth et al. teach direct aromatic 18F-fluorination, direct 18F-labeling, and indirect 18F-labeling (see pgs. 302-303). Kroth et al. teach that the nitro leaving group is preferred for aromatic radiofluorination (see pg. 53).  Kroth et al. teach leaving groups suitable for aromatic radiofluorination.  Examples of preferred leaving groups in nitro (see pg. 53).
	Berndt et al. teach a method for the production of F-18 labeled amyloid beta ligands (see title).  Berndt et al. teach that instead of an acetonitrile/buffer mixture, an ethanol/buffer mixture is used.  An advantage of the new HPLC solvent mixture is, that all constituents of the HPLC solvent are well tolerated as part of the formulation, thereby suitable for injection into human (see [0048], [0108]).  Berndt et al. teach that the process should be suitable for manufacturing  of higher activity levels of the radiotracer than previously described (e.g. 20 GBq or even >50 GBq or even 100 GBq) with radiochemical purities reliably 95% ([0047]). Examples for such aqueous buffers are solutions of sodium phosphate buffer, ascorbic acid, ascorbate or mixtures thereof (see [0109]).  Berndt et al. teach automated synthesis modules (see [0110]).  Berndt et al. teach formulation basis containing 8.5 mL (PEG 400, Na2HPO4.H2O (inorganic acid), ascorbic acid in water) (see table 1).  Berndt et al. teach method B where a semi-preparative HPLC was eluted with 60-70% ethanol, 40-30% ascorbate.  The product fraction is directly collected into a vial containing ascorbic acid to provide 10 – 24 mL of the final formulation.  The peak cutting time was adjusted to obtain a formulation comprising 15% EtOH (see [0155]).  Variability is much lower for method B (see [0158]).  Berndt et al. teach adopting the tracerlab FXN synthesizer to the direct cut approach (see [0160]-[0166]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Mercier et al. (diagnostic composition comprising a compound of formula Ib wherein F is 19F or 18F) by incorporating aqueous ethanol at 15% EtOH, and ascorbic acid, and optionally an inorganic acid such as Na2HPO4 (disodium phosphate) as taught by Kroth et al. and Berndt et al. because it would have been expected to advantageously enable a stabilized radiopharmaceutical composition advantageously obtained directly from HPLC without solvent exchange and suitable for administration to human subjects.  Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The concentration of ascorbic acid in the diagnostic composition is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at a composition containing about 2.5 to about 500 µmol/mL or 25 to 300 µmol/mL of ascorbic acid in order to achieve optimal radiostabilization while maintaining optimal pH and tonicity of the formulation for administration.  The radioactivity concentration of the compound of formula IB is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at concentration of about 0.03 GBq/mL or about 10 GBq/mL because Berndt et al. teach that the process is suitable for manufacturing > 20 GBq.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mercier et al. further reacting a compound of formula IIB-1 or IIb-2 with a 18F fluorinating agent wherein LG is nitro and PG is optionally BOV, purifying the compound of formula Ib and mixing the compound of formula Ib with ethanol, water and the ascorbic acid as taught by Berndt et al. and Kroth et al. because it would advantageously enable as stabilized radiopharmaceutical composition advantageously obtained directly from HPLC without solvent exchange and suitable for administration to human subjects.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mercier et al. by further administering an effective amount of the composition to a patient and imaging the tau aggregates in the patient as taught by Mercier et al., Berndt et al., and Kroth et a. because it would have been expected to advantageously enable imaging tau aggregates in patients suspected of having AD.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mercier et al. by further collecting data to determine the predisposition to a disorder associated with tau aggregates in a patient as taught by Kroth et al. because it would have been expected to advantageously enable non-invasive determination of a predisposition to AD by detecting tau aggregates.

Claims 1-2, 6, 10, 14, 19, 22-23, 35, 39-40, 55-56, 58-59, and 62-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (WO 2018/024642 A1; filed 28 Jul. 2017), in view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015) and Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016), in further view of Cyr et al. (WO 2011/147762 A2; published 1 Dec. 2011; see attached 892).

	Mercier et al. teach as discussed above.
	Mercier et al. do not further teach a diagnostic composition comprising about 2.5 to 500 µmol/mL of ascorbic acid or salt thereof.
	Kroth et al. teach as discussed above.
	Berndt et al. teach as discussed above.
	Cyr et al. teach stabilized radiopharmaceutical composition (see title).  Cyr et al. teach that stabilizers are often employed in radiopharmaceutical compositions to counteract the effects of radiolysis (see pg. 2).  The preferred concentration of sodium ascorbate/ascorbic acid is 25-100 mg/mL (see pg. 7).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Mercier et al. by incorporating ascorbic acid at about 2.5 to about 500 umol/mL of ascorbic acid or sodium ascorbate as taught by Cyr et al. because it would have been expected to advantageously enable counteracting the effects of autoradiolysis and maximize the drug substance stability.


Applicants Arguments
	Applicants assert that particularly instructive is the holding of the Federal Circuit in the Unigene Labs decision.  There was a reference that exemplified 20.5 mM of citric acid in a liquid nasal formulation containing salmon calcitonin as its active ingredient.  The ‘315 patent makes clear however that citric acid was not used as an absorption enhancing agent, but it is merely the acidic component of the buffer.  Merely piecing together a composition from the prior art disclosure, even where the disclosure is very close and even exemplified, is not adequate for establishing obviousness where the rationale for the specific modification is lacking.  Kroth discloses using ascorbic acid and gentisic acid a pharmaceutically acceptable stabilizers or antioxidants generally, but for different compounds and provides no suggestion as to amounts or any details.  Berndt discloses using ascorbic acid as part of an aqueous buffer system in the HPLC ethanol solvent mixture, but this is for different compounds.  At [0044] Berndt discloses an embodiment where ascorbic acid didn’t prevent radiolysis, which would caution one of ordinary skill for transferring such an effect readily from one compound to the next.  The Office action has not established that in view of the general unpredictability of individual compounds behavior in completely different compositions that one of ordinary skill in the art would have perceived a reasonable expectation of success.

Applicant's arguments filed 28 Apr. 2022 have been fully considered but they are not persuasive. Gobbi is not being applied in the above rejections and so Applicants arguments regarding Gobbi are moot.  Mercier discloses compounds of instant formula Ib where F is 19F or 18F; however, Mercier is silent about the use of radiostabilizers.  Kroth teaches ascorbic acid, and gentisic acid as suitable pharmaceutically acceptable radiostabilizers for use with 18F- labeled radiopharmaceuticals.  Berndt teaches the addition of ascorbic acid to the formulation buffer of an 18F labeled radiopharmaceutical. See for example example 1 or table 1. At [0047], Berndt teaches having solved the problem associated with the radiochemical purity discussed at [0044].   A recognized advantage is the strongest reason to combine.  The prior art teaches and suggests that the use of ascorbic acid as a stabilizer reduces radiolysis or oxidation of the radiopharmaceutical composition thereby increasing the compositions shelf-life.  Consequently, a person of ordinary skill in the art would have been motivated to use ascorbic acid in the Mercier pharmaceutical composition comprising a compound of instant formula Ib in order to gain the advantage reducing radiolysis and/or oxidation of the radiopharmaceutical composition thereby increasing the shelf life of the composition.  Obviousness only requires a reasonable expectation of success and not absolute predictability.  There would have been a reasonable expectation of success because all of Kroth, Berndt and Cyr teach ascorbic acid as a suitable radiostabilizer for used with 18F-labeled radiopharmaceuticals.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618